Order, Supreme Court, New York County, entered July 3, 1972, to the extent appealed from, unanimously reversed, on the law," and paragraph “Ninth” of the complaint reinstated. Appellant shall recover of the respondents $60 costs and disbursements of this appeal. The paragraph stricken seeks recovery under section 1983 of title 42 of the United States Code. Since jurisdiction over suits brought under said section has not been restricted to Federal courts, an action thereunder may also be maintained in a State court. (Grubb V. Public. Utilities Comm., 281 U. S. 470.) Concur — McGivern, J. P., Markewich, Nunez, Kupferman and Murphy, JJ.